DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 12-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bollstroem (EP3173522A1).
With regards to claims 1 and 13-15, Bollstroem discloses a method for detecting an amorphous and/or crystalline structure of phosphate and/or sulphate salts on the surface of a substrate and/or within a substrate, the method comprising the steps of i) providing a substrate comprising an amorphous and/or crystalline structure of phosphate and/or sulphate salts on the surface of the substrate or within the substrate [0184-0185], ii) providing a LWIR detecting device [0235], iii) irradiating the substrate of i) with infrared light at least over the whole wavelength range of 8 to 14 pm [0235], and iv) detecting the intensity of electromagnetic radiation scattered and/or emitted reflection by the substrate and the amorphous and/or crystalline structure of phosphate and/or sulphate salts due to the irradiation in step iii) with the LWIR detecting device provided in step ii) (Figs. 20-24 and corresponding description).
With regards to claim 2, Bollstroem discloses wherein the substrate is a paper, sheet, foil, cardboard, polymer film, woven, non-woven polymeric textile, and/or wherein the substrate comprises cellulose [0019].
With regards to claim 3, Bollstroem discloses wherein the phosphate and/or sulphate salts on the surface of the substrate or within the substrate are calcium phosphate and/or calcium sulphate [0173, 0184-0185].
With regards to claim 4, Bollstroem discloses wherein the substrate is laminated or coated, wherein the laminate or coating layer is at least partially transparent over the whole wavelength range of 8 to 14 pm [0187-0188].
With regards to claim 12, Bollstroem discloses wherein the method comprises a further step of reading out the amount of the detected intensity of electromagnetic radiation in step iv) by a computer device (Figs. 20-25).
With regards to claim 17, Bollstroem discloses wherein the substrate is laminated or coated with a polymer layer [0023].



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-11, 16 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bollstroem.
With regards to claims 5 and 18, Bollstroem does not explicitly teach wherein the LWIR detecting device is a bolometer or a sensor comprising mercury cadmium telluride. However, it is noted that such detectors were already well known in the art. Modifying Bollstroem with a bolometer or a sensor comprising mercury cadmium telluride would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.
With regards to claims 6-11, and 19, Bollstroem does not explicitly teach the claimed limitations. Nevertheless, the claimed focusing elements, collection device, filtering device, and their claimed configurations were generally known spectrometer configurations and are considered obvious, if not already inherent. As such, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Bollstroem with the claimed configurations to accurately analyze a desired sample.
With regards to claims 16 and 21, Bollstroem does not specify the claimed housing but does teach displaying images (Figs. 20-25), which suggests being connected to a computer device. In addition, providing a housing would have been obvious in view of providing a protective enclosure. As such, in view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Bollstroem with the claimed housing.
With regards to claim 20, Bollstroem discloses wherein the method comprises a further step of reading out the amount of the detected intensity of electromagnetic radiation in step iv) by a computer device (Figs. 20-25), but does not teach a mobile phone. However, such a modification would have been known and considered obvious in view of providing a portable readout capable of  remote analysis.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884